Citation Nr: 0119706	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for migraine syndrome.

2.  Entitlement to an initial compensable evaluation for a 
coccyx fracture.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to an initial compensable evaluation for a 
left breast scar.

5.  Entitlement to an initial compensable evaluation for a 
scar of the back.

6.  Entitlement to an initial compensable evaluation for a 
fibrocystic breast disorder.

7.  Entitlement to an initial compensable evaluation for an 
abdominal scar.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in January 1998 and March 1999.

The veteran also appealed the RO's January 1998 denial of 
service connection for carpal tunnel syndrome.  However, this 
benefit was subsequently granted in a January 2001 rating 
decision.

The issues of entitlement to an initial compensable 
evaluation for an abdominal scar, and service connection for 
back and neck disorders are addressed in a remand that 
follows this decision on the remaining issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's migraine syndrome, while reportedly 
characterized by a throbbing sensation, nausea, phonophobia, 
and photophobia, has not been shown to be productive of 
characteristic prostrating attacks at the rate of one per 
month.

3.  The veteran's service-connected coccyx fracture, while 
not shown on recent 
x-rays, is productive of pain with palpation and a slightly 
tilted gait.

4.  While the veteran has subjectively complained of left 
shoulder pain, she has not been diagnosed with a current left 
shoulder disorder.

5.  The veteran did not submit a document that could be 
interpreted as a Substantive Appeal within one year of 
notification of a March 1999 rating decision or within 60 
days of a July 1999 Statement of the Case addressing the 
issues of entitlement to initial compensable evaluations for 
a left breast scar, a scar on the back, and a fibrocystic 
breast disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for migraine syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an initial 10 percent evaluation for a 
coccyx fracture have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.71a, 
Diagnostic Code 5298 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  The veteran did not file a timely Substantive Appeal with 
regard to the issues of entitlement to initial compensable 
evaluations for a left breast scar, a scar on the back, and a 
fibrocystic breast disorder, and the Board therefore lacks 
jurisdiction to decide those claims on appeal.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.202, 20.202, 
20.302 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims addressed in this decision, and no further assistance 
is required in order to comply with the VA's statutory duty 
to assist her with the development of facts pertinent to her 
claims.  See The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Specifically, the RO has afforded the veteran 
comprehensive VA examinations and has obtained all relevant 
records of medical treatment reported by the veteran.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims, under the VCAA, has also been 
met.  The RO informed her of the need for such evidence in 
the July 1998 and July 1999 Statements of the Case.  Given 
that the actions by the RO reflect fundamental compliance 
with the VCAA, the Board finds that the veteran's appeal will 
not be adversely affected merely because the RO developed 
this appeal prior to enactment of the VCAA and did not inform 
her of its provisions.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).


I.  Claims for higher initial evaluations for migraine 
syndrome and a coccyx fracture

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

B.  Migraine syndrome

In the appealed January 1998 rating decision, the RO granted 
service connection for migraine syndrome in view of in-
service treatment for migraine headaches.  A 10 percent 
evaluation was assigned, effective from July 1997.

The RO based the initial 10 percent evaluation on the results 
of the veteran's October 1997 VA neurological disorders 
examination.  During this examination, the veteran described 
a headache that was generalized or orbital, temporal in 
location, and bilateral.  The headache was reportedly dull, 
sharp pressure-like, throbbing and vascular in quality, and 
of two days' duration.   The veteran reported two episodes of 
such headaches per week, associated with nausea, vomiting, 
scintillating scotomata, lightheadedness (although no loss of 
consciousness), photophobia, and phonophobia.  The use of 
Fiorinal, with only partial relief was noted, and the veteran 
stated that she was unable to work when a headache was 
severe.  A neurological examination was unremarkable, except 
for the veteran's gait.  The diagnosis was migraine syndrome.

Additionally, the veteran was treated for complaints of 
migraine headaches on multiple occasions in 1997 and 1998.  
She reported throbbing headaches at a frequency of one per 
week (down from two) in November 1997, two per week in June 
1998, and two to three per week in November 1998.

The RO has evaluated the veteran's migraine syndrome at the 
10 percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2000).  Under this code section, a 10 percent 
evaluation is warranted for characteristic prostrating 
attacks averaging one in two months over the last several 
months, while a 30 percent evaluation is in order for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.

In the case at hand, the Board is aware that the veteran has 
reported headaches that have occurred anywhere from one to 
three times per week, with a throbbing sensation, nausea, 
vomiting, scintillating scotomata, lightheadedness, 
photophobia, and phonophobia.  However, the Board is not 
satisfied that the reported headaches are suggestive of 
characteristic prostrating attacks occurring at the rate of 
once a month.  Specifically, the Board is aware that the 
veteran has denied loss of consciousness, and, although she 
has described an inability to work during such headaches, she 
has not provided documentation to that extent.  

The veteran is free to supplement the record in the future 
with evidence in furtherance of a higher evaluation for 
migraine syndrome.  The evidence currently of record, 
however, suggests a disability picture which is markedly more 
characteristic of the criteria for an initial 10 percent 
evaluation than that for a 30 percent evaluation.  This 
evidence has been consistent during the pendency of this 
appeal and does not provide a basis for "staged" ratings 
under Fenderson.  In short, the preponderance of the evidence 
is against the veteran's claim for an initial evaluation in 
excess of 10 percent for migraine syndrome. 

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

C.  Coccyx fracture

In the appealed January 1998 rating decision, the RO granted 
service connection for a fracture of the coccyx in view of 
in-service x-rays from March 1997 suggesting a coccygeal 
fracture, following a fall with pain in the area of the 
coccyx.  A zero percent evaluation was assigned, effective 
from July 1997. 

The RO based the assigned zero percent evaluation on the 
findings from an October 1997 VA general medical examination.  
During this examination, the veteran complained of pain in 
her tailbone and reported difficulty sitting for more than 
half an hour.  Upon examination, the veteran complained of 
pain on palpation of the sacral area, but x-rays were 
negative for any sacrum or coccyx abnormalities.  In 
rendering a diagnosis, the examiner noted no evidence of a 
coccyx fracture.

Additionally, the report of an October 1997 VA neurological 
disorders examination reflects that "[t]he veteran walks 
with a slight tilted gait because of the recent fracture of 
the sacrum."  No corresponding diagnosis was rendered.

The RO has evaluated the veteran's coccyx fracture by analogy 
at the zero percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5298 (2000).  See 38 C.F.R. §§ 4.20, 4.27 (2000).  Under 
this code section, removal of the coccyx without painful 
residuals warrants a zero percent evaluation, while a maximum 
10 percent evaluation is warranted for partial or complete 
removal of the coccyx, with painful residuals.  

In this case, the Board acknowledges that the veteran's 
service-connected coccyx fracture was not confirmed by x-ray 
in October 1997.  However, the corresponding VA general 
medical examination revealed pain in the coccyx area with 
palpation, and the veteran's October 1997 neurological 
disorders examination revealed a tilted gait that was 
attributed to the coccyx fracture.  As such, the Board finds 
that the evidence suggests a level of disability that rests 
somewhere between the criteria for a zero percent evaluation 
and that for a 10 percent evaluation under Diagnostic Code 
5298.  In view of 38 C.F.R. § 4.7 (2000) and the revised 
version of 38 U.S.C.A. § 5107(b) contained in the VCAA, the 
Board has resolved the benefit of all doubt in the veteran's 
favor and concludes that an initial 10 percent evaluation, 
the maximum available under Diagnostic Code 5298, is 
warranted.  As such, the veteran's claim is granted.

D.  Consideration under 38 C.F.R. § 3.321(b)(1)

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected migraine syndrome and coccyx 
fracture have markedly interfered with her employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal. As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Entitlement to service connection for a left shoulder 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

In this case, the veteran complained of left shoulder pain in 
May 1991 and April 1997, during service.  However, although 
she reported left shoulder pain during her October 1997 VA 
examination, the examination revealed full range of motion of 
the left shoulder.  Also, shoulder x-rays were within normal 
limits, and the examiner diagnosed subjective pain in the 
neck without any evidence of arthritis or any traumatic 
residual.  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that that pain 
alone, without a diagnosed or identifiable underlying 
disorder, may not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

The only evidence of record supporting the veteran's claim is 
her own lay opinion, as articulated in her lay submissions.  
However, the veteran has not been shown to possess the 
requisite degree of medical expertise needed to render a 
competent opinion as to a diagnosis or medical causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In short, in the absence of competent medical evidence 
supporting the veteran's claim for service connection for a 
left shoulder disorder, this claim must be denied.  Again, as 
the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. at 55.

III.  Claims for higher initial evaluations for a left breast 
scar, a scar on the back, 
and a fibrocystic breast disorder

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2000).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2000).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the rating decision 
granting service connection for a left breast scar, a scar on 
the back, and a fibrocystic breast disorder, with zero 
percent initial evaluations assigned for all three disorders, 
on March 30, 1999.  On May 26, 1999, the veteran's timely NOD 
was received by the RO, and, on July 12, 1999, the RO issued 
a SOC, along with a letter explaining her appellate rights 
and responsibilities.  However, the veteran did not file a 
correspondence containing the necessary information for a 
Substantive Appeal with regard to the claims for initial 
compensable evaluations for a left breast scar, a scar on the 
back, and a fibrocystic breast disorder until March 8, 2001, 
the date of her representative's VA Form 646 (Statement of 
Accredited Representation in Appealed Case).

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing her 
Substantive Appeal.  In this regard, the Board informed the 
veteran of the timeliness issue in an April 2001 letter and 
provided her with a 60 day time period in which to respond, 
but no response was received.  See 38 C.F.R. §§ 3.109(b), 
20.303 (2000).  Accordingly, the Board is without 
jurisdiction to consider the veteran's claims for initial 
compensable evaluations for a left breast scar, a scar on the 
back, and a fibrocystic breast disorder, and the appeal is 
dismissed. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for migraine syndrome is denied.

Entitlement to an initial 10 percent evaluation for a coccyx 
fracture is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for a left shoulder 
disorder is denied.

In the absence of a timely filed Substantive Appeal, the 
claims of entitlement to initial compensable evaluations for 
a left breast scar, a scar on the back, and a fibrocystic 
breast disorder are dismissed for lack of jurisdiction.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to her claims of entitlement to an initial 
compensable evaluation for an abdominal scar and entitlement 
to service connection for back and neck disorders.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. at 312-13.  This duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992). 

In this case, the Board observes that the veteran underwent a 
VA gynecological examination in October 1997, and the report 
of this examination indicates an abdominal scar.  However, no 
further information was provided as to the nature and extent 
of this scar.  Such information is essential so that the 
Board may adequately determine whether the veteran is 
entitled to an initial compensable evaluation for this 
service-connected disability.

The Board observes that the veteran was involved in a May 
1991 motor vehicle accident, during service, and that she 
subsequently complained of neck and low back pain.  Diagnoses 
in service included, in pertinent part, cervical strain and 
back strain.  The report of the veteran's October 1997 VA 
general medical examination indicates that she had only 
subjective pain in the neck and back, with no traumatic 
residuals.  However, this same examination report reflects 
that the veteran's lumbar spine flexion was limited to 65 
degrees, suggesting a low back disability.  Moreover, the 
veteran was subsequently treated for cervical neck spasm and 
low back pain in November 1997 and February 1998, and her use 
of a TENS unit for her back was noted.  This evidence raises 
the question of whether the veteran currently does have 
chronic neck and low back pain.  Given her history of an in-
service injury, a further VA examination should be conducted 
to ascertain the presence, etiology, and extent of any 
current neck and back disorders to account for the 
demonstrated findings.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination to determine the nature and 
extent of her abdominal scar and the 
etiology, nature, and extent of her 
claimed neck and back disorders.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies, 
including range of motion studies, should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the veteran's abdominal 
scar and to comment on the extent of this 
disability's symptoms, if any.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that current neck and back 
disorders, if present, are related to the 
veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to an initial compensable 
evaluation for an abdominal scar and 
entitlement to service connection for 
back and neck disorders.  If the 
determination of any of these claims 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until she is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



